DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 2/9/2021, is acknowledged. Claim 1 is amended. Claims 6 – 7 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/21/2019. Claims 1 – 3 and 5 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.







Claims 1 – 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over JP H09-256068 (“Fujii”; English machine translation of record cited herein) in view of US 2020/0123627 (“Migata”; available as prior art via effective filing date of 3/30/2016, obtained from JP 2017/179459) and “Position of Fe ions in MgO crystalline structure”, 2015. Nukleonika, Vol 60, 2 Produced from Reject Brine”, 2016. SCMT4 (“Dong”; of record).
Regarding claim 1, Fujii teaches an annealing separator mainly composed of magnesium oxide ([0016], L 3-7), comprising an Fe element ([0016], L 7-8), wherein a content of elemental Fe is from 0.15 to 0.5% by weight ([0022], L 1-2). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the range of Fe-element taught by Fujii (0.15 to 0.5% by weight) overlaps with the range of Fe-element claimed in the instant claim (0.03 to 0.2% by weight).
Further it is noted that Fujii teaches that the annealing separator MgO may contain boron compounds ([0017], L 11-12). Fujii teaches that the boron compound may act as a reaction accelerator for glass film formation, a dew point adjusting agent between plates, or an inhibitor reinforcing agent ([0017], L 13-15). Fujii is silent to a definite weight percentage of the boron compound.
Migata teaches a MgO-based annealing separator used for manufacturing a grain-oriented electromagnetic steel sheet (Abstract), similarly to both Fujii and the instant claim. Further, Migata teaches that the annealing separator contains 0.04-0.15 mass% boron ([0032]). Migata teaches that by containing boron in this amount, the MgO-based annealing separator which can be used for obtaining a grain-oriented electromagnetic steel sheet with excellent magnetic properties and insulating properties can be obtained more reliably ([0032]). Migata teaches that trace components, such as the previously discussed boron, may be added in wet manner ([0055]), and contents of trace components may be controlled before final calcination of the product obtained ([0059]). Thus, an ordinarily skilled artisan would appreciate that boron is contained “in a fired state” in the 
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Migata into Fujii and provide the annealing separator with 0.04-0.15 mass% boron in a fired state. By containing boron in this amount, the MgO-based annealing separator which can be used for obtaining a grain-oriented electromagnetic steel sheet with excellent magnetic properties and insulating properties can be obtained more reliably.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the boron content taught by Fujii in view of Migata (0.04-0.15 mass% B) overlaps with the boron content of the instant claim (0.05-0.5% by weight B).
Additionally, it is noted by the Examiner that the claim limitation “powder comprising… a B element in a fired state” is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). Requiring the B element be in a fired state does not impart any known definite structural requirement to the B element, and serves to limit the instances wherein a B element may be added to a magnesium oxide powder during its manufacture. Thus, the limitation is product-by-process.
The Examiner notes that Fujii in view of Migata teaches boron content in terms of mass percentage, whereas the instant claim claims boron content in terms of % by weight. An ordinarily 
Fujii does not explicitly teach that the annealing separator mainly composed of MgO is in the form of a powder and comprises a MgO crystal lattice. 
It is known in the art that MgO formed via dehydration of Mg(OH)2, such as in a firing or calcination process, is in a powdered form (Dong: Abstract, L 9-10; Conclusion, L 2-4). Fujii teaches firing of Mg(OH)2 in order to form MgO ([0030], L 2). 
Thus, an ordinarily skilled artisan would have expected that the MgO obtained from the firing process taught by Fujii would be a powder, as it is known in the art that MgO formed via dehydration of Mg(OH)2 in a firing or calcination process is in a powdered form.
Further, Szczerba teaches that magnesia, or MgO, has a crystalline structure (P 143, Par 3, L 1-2; Abstract, L 6-7).
Thus, an ordinarily skilled artisan would have expected that the MgO obtained from the firing process taught by Fujii would have an MgO crystal lattice, as it is known in the art that magnesia, or MgO, has a crystalline structure.
Fujii does not explicitly teach that the Fe element comprises Fe3+ ions in a cluster structure and the Fe3+ ions in the cluster structure are not partially substituted for Mg ions in the MgO crystal lattice, and wherein four Fe3+ ions are present at tetrahedral sites in the MgO crystal lattice. 
Szczerba teaches that Fe3+ ions present in MgO systems can undergo clustering (P 144, C 1, L 2-5). Further, Szczerba teaches that iron in MgO systems may form a magnesioferrite (MgFe2O4) phase (P 144, C 1, Par 2, L 3-5) resulting in clustering (P 144, C 1, L 2-5), wherein Fe3+ cations can occupy tetrahedral and octahedral sites (P 144, C 1, L 5-7). Fujii teaches the use 2O3 as the Fe-compound ([0030], L 1-3), which is the same Fe-compound used in experiments disclosed in Szczerba (P 144, C 1, L 23-25). 
Furthermore, the instant application states that if an Fe-component is added to the MgO precursor before firing, a cluster structure can result (Instant Application: [0043], L 4-17). Fujii teaches the addition of the Fe-component before firing in the MgO production process ([0022], L 6-11). 
Moreover, Szczerba teaches that the amount and distribution of iron oxides in magnesia (MgO) depend on quality and type of starting raw materials and on the manufacturing process, with particular emphasis on the heat treatment processes done (P 143, Par 2).
Fujii teaches to form MgO, Mg(OH)2 crystals are first prepared by reacting seawater or MgCl2 with Ca(OH)2 (bitter juice) ([0007], L 5-7). MgO is then produced through one or more calcinations ([0007], L 7-8), and an Fe containing compound, such as Fe2O3, is blended in an amount of 0.15-0.50 wt% before firing/calcination ([0022], L 2 & 6-8). 
Comparatively, the instant specification discloses that in the method for producing a magnesium oxide powder, working examples disclose compounds such as seawater or MgCl2 (Instant Application: [0061]-[0063]) reacted with compounds such as NaOH or Ca(OH)2 (hydrated lime) (Instant Application: [0061]-[0063]) to form the magnesium oxide precursor, Mg(OH)2 (Instant Application: [0016], L 3-4). This precursor is then fired, or calcined, in which an Fe compound, such as Fe2O3, is adjusted to be comprised in an amount of 0.03 to 0.20% by weight of the magnesium oxide powder8 4842-9417-7114.1 Atty. Dkt. No.: 104788-0280to be obtained, the amount being an Fe-converted amount (Instant Application: [0016], L 3-6).
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the composition of Fujii would possess the structure of having Fe3+ ions in a cluster structure wherein the Fe3+ ions in the cluster structure are not partially substituted for Mg ions in the MgO crystal lattice, and wherein four Fe3+ ions are present at tetrahedral sites in the MgO crystal lattice, as claimed absent evidence or persuasive reasoning to the contrary. The similarity in processing method and starting raw materials as well as the prior art’s emphasis on the significance of these parameters, as previously discussed, provide support for this prima facie expectation.
Regarding claim 2, Fujii teaches that the annealing separator composed of MgO has a BET specific surface area of 15 to 100 m2/g ([0016], L 3-7).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the BET specific surface area range taught by Fujii (15 to 100 m2/g) overlaps with the BET specific surface area range claimed in the instant claim (10 to 40 m2/g).
Regarding claim 5, Fujii teaches that the annealing separator mainly composed of MgO is used as an annealing separator for grain-oriented electrical steel sheets ([0015]).
Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (MPEP 2114 II).
The instant claim contains only a limitation with respect to the manner in which the MgO powder is intended to be employed (“used as an annealing separating agent for grain-oriented .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over JP H09-256068 (“Fujii”; English machine translation of record cited herein) in view of US 2020/0123627 (“Migata”; available as prior art via effective filing date of 3/30/2016, obtained from JP 2017/179459) and “Position of Fe ions in MgO crystalline structure”, 2015. Nukleonika, Vol 60, pp 143-145 (“Szczerba”; of record) as evidenced by “Characterization of MgO Calcined from Mg(OH)2 Produced from Reject Brine”, 2016. SCMT4 (“Dong”; of record) as applied to claim 1, and further in view of JP 2011-127179 (“Okubo”; English machine translation of record cited herein).
Regarding claim 3, Fujii does not explicitly teach that the annealing separator composed mainly of MgO has a volume shrinkage factor of 20 to 80%.
Okubo teaches an annealing separating agent mainly comprising magnesia, also known in the art as MgO ([0009]). Okubo also teaches that the volume shrinkage factor of this powder is kept between 20% and 60% ([0015], L 1-2). Okubo teaches that this range is critical as a lower volume shrinkage factor results in a deterioration of flowability of atmospheric gas between steel plates during annealing, and a higher volume shrinkage factor results in large deformation ([0015], L 2-9).
It would have been obvious to an ordinarily skilled artisan to keep the volume shrinkage factor of the annealing separator mainly composed of MgO between 20 and 60%. A volume 
The annealing separator composed mainly of MgO as taught by Fujii in view of Okubo has a volume shrinkage factor (20-60%) which falls within the claimed volume shrinkage factor range of the instant claim (20-80%).

Response to Arguments
Applicant’s remarks filed 2/9/2021 are acknowledged and have been fully considered. Applicant has argued that the cited references fail to teach or suggest a B element in a fired state, let alone at the claimed concentration. Applicant further alleges that Fujii even teaches away from a B element in a fired state.
	Regarding Applicant’s arguments concerning the claimed concentration of the B element, the Examiner agrees. As such, the prior art rejections made in the non-final rejection mailed 11/16/2020 have been withdrawn. However, upon further search and consideration, new grounds of rejection have been presented by the Examiner, incorporating the newly cited Migata reference.
	Regarding Applicant’s argument that Fujii teaches away from a B element in a fired state, the Examiner finds this argument unpersuasive. First, it is of note that Fujii teaches that at the time of application of the annealing separator to the steel, the annealing separator contains other oxides, boron compounds, sulfur compounds, nitrogen compounds, etc. ([0017], L 11-15). Fujii does not explicitly teach or suggest that these compounds are added to the annealing separator at this time. Additionally, even if Fujii were to teach that a boron compound was added to the annealing separator at this time, it would not constitute a teaching away of the prior art from adding boron at another time, as Fujii does not disclose any disadvantage to adding boron compounds at different 
	Additionally, it is noted that the newly cited secondary reference Migata does suggest adding boron in a wet state, before final calcination. Thus, the boron would be present in the final annealing separator product “in a fired state”, as it was present in the composition prior to final calcination/firing.
Further, as discussed previously, the limitation “powder comprising… a B element in a fired state” is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). Requiring the B element be in a fired state does not impart any known definite structural requirement to the B element, and serves to limit the instances wherein a B element may be added to a magnesium oxide powder during its manufacture. Thus, the limitation is product-by-process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JP 5245277 (“Muraki”) – magnesia for an annealing separating agent containing 0.05-0.15% boron
US 2003/0136467 (“Hiratsu”) – magnesium oxide particle aggregate used as an annealing separator to form a forsterite film

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.C.A./Examiner, Art Unit 1735    

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735